DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
	Claims 1-6, 8-10, and 12-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  Claim 1 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: after the first erase operation is executed with respect to the plurality of memory cells and then a write operation is executed with respect to a portion of the plurality of memory cells, the controller is configured to update the first parameter based on a result of a read operation with respect to at least another portion of the plurality of memory cells after the first erase operation, and a combination of other limitations in the independent claims.
Claim 15 includes allowable subject matter since the prior art made of record and considered pertinent to the applicants’ disclosure, taken individually or in combination, does not teach or suggest the claimed invention having: output a second parameter relating to a first voltage for a first read operation with respect to the first memory cell, and obtain a first number that is a number of memory cells in an OFF state among the plurality of memory cells during the first read operation; when the first number is greater than a first value, output a third parameter relating to a second voltage for a second read operation with respect to the first memory cell, obtain a second number that is a number of memory cells in an OFF state among the plurality of memory cells during the second read operation, and update the first parameter based on whether or not the second number is greater than a second value; and when the first number is smaller than the first value, output a fourth parameter relating to a third voltage for a third read operation with respect to the first memory cell, obtain a third number that is a number of memory cells in an OFF state among the plurality of memory cells during the third read operation, and update the first parameter based on whether or not the third number is greater than a third value; the second voltage is greater than the first voltage; and the third voltage is smaller than the first voltage, and a combination of other limitations in the independent claims.
Claim 19 comprises similar allowable content as that of claim 1.
 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MIN HUANG whose telephone number is (571)270-5798. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amir Zarabian can be reached on (571)272-1852. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MIN . HUANG
Examiner
Art Unit 2827



/MIN HUANG/Primary Examiner, Art Unit 2827